Citation Nr: 1308238	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-19 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a urethral stricture.

2. Entitlement to service connection for a urethral stricture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from May 1962 to May 1966 and from July 1968 to March 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his spouse testified before the Board at a January 2012 hearing conducted at the RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. A March 2005 rating decision denied the Veteran's claim of entitlement to service connection for a urethral stricture.  The Veteran was notified of his appellate rights, but did not complete an appeal of the rating decision.

2. Evidence received since the March 2005 rating decision is not cumulative of the evidence of record at the time of the prior denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for a urethral stricture and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3. Resolving all reasonable doubt in favor of the Veteran, a urethral stricture is causally related to injuries and treatment incurred during the Veteran's active service.


CONCLUSIONS OF LAW

1. The March 2005 rating decision which denied the Veteran's claim of entitlement to service connection for a urethral stricture is final.  38 U.S.C.A. § 7105(c) (West 2002).

2. Evidence received since the March 2005 rating decision in connection with the Veteran's claim of entitlement to service connection for a urethral stricture is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3. A urethral stricture was incurred in the Veteran's active service.  38 C.F.R. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to both the Veteran's application to reopen and claim for service connection, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

I. New and Material Evidence

The RO previously denied the Veteran's claim of service connection for a urethral stricture in March 2005.  The RO considered service treatment records, private treatment records and the report of a February 2005 VA examination.  In the March 2005 denial, the RO determined that service connection for a urethral stricture was not warranted because the evidence did not establish an etiological link between the Veteran's current disability and his active service.  The Veteran was notified of this decision and of his procedural and appellate rights by letter in April 2005.  He did not complete an appeal of this decision.  Thus, it is final. 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the March 2005 rating decision includes additional private treatment records and the Veteran's and his spouse's testimony before the Board.  Significantly, an August 2009 statement from the Veteran's private physician opines that it is "highly probable" the Veteran's current urethral stricture resulted from injuries and treatment sustained in service.  As noted above, the RO determined that there was no etiological link between the Veteran's current disability and active service at the time his original claim was denied.

The Board concludes that the additional private medical records and August 2009 private medical opinion are new and material with respect to the issue of service connection for a urethral stricture.  They were not previously of record at the time of the last prior denial.  They are not cumulative of prior records because they provide evidence of an etiological link between the Veteran's current disability and his active service.  The new evidence, presumed credible, is therefore relevant and probative and raises a reasonable possibility of substantiating the Veteran's claim for service connection.  Consequently, the Veteran's claim of entitlement to service connection for a lumbar spine disability is reopened.  The Board will next turn to the Veteran's claim on the merits.

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection for chronic diseases may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  As a urethral stricture is not a chronic disease listed under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are not applicable in this case.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).

The Veteran asserts entitlement to service connection for a urethral stricture as directly related to his period of active service.  Initially, the Board observes the Veteran underwent surgery to remove the left testicle in April 1965 due to torsion testis, and was treated on several occasions for gonorrhea and a prostate condition.  Additional service treatment records also indicate that the left testicle surgery was due to a hydrocele; that the Veteran had been hospitalized for seven weeks following the surgery; and that he reported urinary pain on occasion but that there were no complications or sequelae.  Service connection has been established for removal of the left testicle, status post left testicle torsion.

In support of his claim, the Veteran submitted a statement from Dr. M.B., a private physician.  In his August 2009 statement, Dr. M.B. noted the Veteran's perineal and scrotal trauma in service, as well as the resulting left scrotal orchiectomy and irrigation and debridement of abscess in the suprapubic and perineal area, during which time he had an indwelling Foley catheter.  Dr. M.B. also noted the Veteran's subsequent reports of a slowing urinary stream and a 2004 diagnosis of a urethral stricture discovered during an abdominal aortic aneurysm repair.  Dr. M.B. opined that, while the exact etiology of his stricture disease will never be known, it is highly probable it resulted from the in-service perineal trauma and/or indwelling Foley catheterization while recovering from injuries sustained in service.

Significantly, the Board observes there is no negative etiological opinion of record.  A February 2005 VA examiner, after reviewing the Veteran's claims file and physically examining the Veteran, determined that an etiological opinion could not be rendered without resort to speculation given the limited amount of information available.  In this regard, the VA examiner noted the lack of documentation related to the 1965 surgery, as well as instances of gonorrhea and prostate problems in service as factors leading to his inability to offer an etiological opinion.

In considering Dr. M.B.'s positive etiological opinion, the Board is mindful that it must accept a competent medical opinion as probative evidence if the opinion is supported by the evidence of record, even if it is based solely on a Veteran's reported history and not a review of the claims file.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While it does not appear Dr. M.B. reviewed relevant surgical reports related to the Veteran's in-service treatment, as such records are absent from the claims file, the history provided by the Veteran is substantially supported by the evidence of record.  The Board finds the Veteran's reported history is credible and, therefore, may serve as a basis for Dr. M.B.'s medical opinion in lieu of a review of the claims file.  Id.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court found that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Further, the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

Despite the lack of in-service treatment records specifically addressing the 1965 left orchiectomy, the Board finds the Veteran is credible in relating his medical history to his private physician.  As such, the Board finds the evidence to be at least in equipoise as to whether the Veteran's current urethral stricture is etiologically related to his period of active service.  Accordingly, resolving all doubt in favor of the Veteran, the Board finds that service connection for a urethral stricture is warranted.

	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been received, the claim of service connection for a urethral stricture is reopened, and service connection for a urethral stricture is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


